DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, and 16-19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossignol (CA 2 506 643).
Rossignol discloses a travel blocking apparatus for blocking the movement of a car (4) movably disposed in a hoistway (figure 1), the travel blocking apparatus comprising: a flapper mechanism (15, 20) attached to the car and configured, when deployed, to extend an arm outside of an outer side periphery of the car (page 3, lines 7-26); and a prop device (18) disposed in the hoistway and configured to contact the arm when said arm is extended so as to stop the car from moving downwardly in the hoistway (Abstract; and page 3, lines 7-26; and page 5, lines 20-23).
Rossignol discloses the travel blocking apparatus wherein the arm is configured to pivot (page 3, lines 7-13).
Rossignol discloses the travel blocking apparatus wherein the arm, when deployed, is horizontal (page 3, lines 7-13).
Rossignol discloses the travel blocking apparatus wherein the arm comprises an elongate tube pivotally mounted to a frame member of the car (figure 1).
Rossignol discloses the travel blocking apparatus further comprising a cable attached to the arm, which, when tensioned, is configured to pull the arm into a deployed state (page 3, lines 7-26).
Rossignol discloses the travel blocking apparatus further comprising a handle (10) attached to the cable and disposed so as to permit access to a user in a position outside the car (page 3, line 28 – page 4, line 7).
Rossignol discloses the travel blocking apparatus wherein when the flapper mechanism is deployed and the car is positioned so as to permit contact of the arm with the prop device (18) a refuge is maintained in the hoistway under the car (page 3, lines 10-12).
Rossignol discloses the travel blocking apparatus wherein the refuge is sized and shaped to permit access thereto (abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossignol in view of Kattainen et al. (2019/0241399)
Rossignol is discussed above. Rossignol does not disclose a vertical retractable arm.
However, Kattainen et al. disclose a vertical retractable arm (6) (figures 4a-4b). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the teachings of Kattainen et al. with Rossignol, because the teachings allow the rotation or movement of the arm to be vertical or horizontal.

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fauconnet et al. 
Rossignol discloses the travel blocking apparatus wherein the prop device extends into a pit area of the hoistway (figure 1).
Rossignol discloses the travel blocking apparatus wherein the prop device includes an upper end comprising a biasing element (16, 21) (page 3, lines 7-26).
Rossignol discloses the travel blocking apparatus wherein the biasing element is a coil spring (16, 21).
Rossignol discloses the travel blocking apparatus1 wherein the prop device further includes a spring support movably disposed at the upper end, the spring support configured to support the spring thereon (page 4, lines 9-15).
Rossignol does not disclose a rigid tube affixed to a sidewall.
Official Notice is taken with respect to it being well known in the art to affix a tube to a sidewall as a prop device. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the well known teachings with Rossignol, because the teachings merely provide an optional securing means.


Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
7/12/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837